Fourth Court of Appeals
                                San Antonio, Texas
                                    September 20, 2019

                                    No. 04-18-00286-CV

 Jimmy MASPERO and Regina Maspero, Individually, and as Next Friends of Wyitt Maspero,
    Wynnsday Maspero, Wesley Maspero, Deceased, and Walter Maspero, Deceased, Minor
                                      Children,
                                      Appellants

                                             v.

                                CITY OF SAN ANTONIO,
                                       Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CI14946
                         Honorable David Peeples, Judge Presiding


                                      ORDER
      On September 12, 2019, appellee timely filed a Motion for Extension to File Motion for
En Banc Reconsideration, requesting an extension until October 3, 2019. After consideration,
we GRANT the motion. The new due date is October 3, 2019.



                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court